                     1    ALICE CAMPOS MERCADO, Bar No. 4555
                     2    TODD R. ALEXANDER, Bar No. 10846
                          SARAH M. MOLLECK, Bar No. 13830
                     3    LEMONS, GRUNDY & EISENBERG
                          6005 Plumas Street, Third Floor
                     4    Reno, Nevada 89519
                           (775) 786-6868; (775) 786-9716 (fax)
                     5
                          acm@lge.net; tra@lge.net; smm@lge.net
                     6
                          Attorneys for Defendant
                     7    White Pine County Hospital District dba
                          William Bee Ririe Hospital & Clinic
                     8
                     9
                                                       UNITED STATES DISTRICT COURT
                     10
                                                        FOR THE DISTRICT OF NEVADA
                     11
                                                                     ***
                     12
                           MATTHEW MUNDWILLER,                             Case No. 3:19-cv-00008 MMD-CBC
                     13
                                               Plaintiff,
                     14                                                    STIPULATION AND ORDER FOR
                              vs.                                          DISMISSAL WITH PREJUDICE
                     15
                           WILLIAM BEE RIRIE HOSPITAL AND
                     16    RURAL CLINIC and DOES I-X,

                     17                        Defendants.

                     18
                     19             IT IS HEREBY STIPULATED between the parties, through their respective counsel,
                     20   that the above-entitled matter may be dismissed with prejudice, the parties to bear their
                     21   respective costs and attorney’s fees.
                     22
                          DATED this 1st day of April, 2019                 DATED this 1st day of April, 2019
                     23
                          LAW OFFICES OF MARK MAUSERT                       LEMONS, GRUNDY & EISENBERG
                     24   729 Evans Avenue                                  6005 Plumas Street, Suite, Suite 300
                          Reno, Nevada 89512                                Reno, NV 89519
                     25
                     26
                          By:_s/ Mark Mausert                               By: s/ Alice Campos Mercado
                     27      MARK MAUSERT                                      ALICE CAMPOS MERCADO
                     28      Attorneys for Plaintiff                           Attorneys for Defendant
LEMONS, GRUNDY
  & EISENBERG
6005 PLUMAS STREET
    THIRD FLOOR
  RENO, NV 89519
  (775) 786-6868
                   1                                               ORDER
                   2           Pursuant to the above stipulation, and good cause appearing,
                   3           IT IS ORDERED that the within Stipulation for Dismissal is hereby approved and the
                   4    above-entitled matter may be, and is hereby dismissed with prejudice, the parties to bear their
                   5    respective fees and costs.
                   6                  April 1, 2019
                               DATED: ____________________
                   7
                   8
                                                                           ________________________________
                   9                                                       HON. MIRANDA M. DU
                                                                           UNITED STATES DISTRICT JUDGE
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEMONS, GRUNDY &
   EISENBERG
 6005 PLUMAS ST.
  THIRD FLOOR
 RENO, NV 89519
 (775) 786-6868
                                                                     -2-
